Title: General Orders, 19 October 1778
From: Washington, George
To: 


          
            Head-Quarters Frederick’sburgh Monday Octr 19th 78.
            Parole Copenhagen—C. Signs Chatham. Cape-Ann.
            
          
          As Coll Greaton is unable to attend the Court Martial whereof he was yesterday appointed President, Lieutt Coll Smith will preside in his room.
          Major Murphy is appointed an Additional Member of the Court which will sit tomorrow morning nine ôClock at the usual Place.
          A General Court Martial of the Line whereof Coll Bradley is appointed President will assemble at the President’s Marqui next friday morning ten ôClock and sit at such place as shall be provided by the Quarter Master General for the trial of Coll Price and such others as shall come before them—Lieutt Colls Hay, Russell & Harney Majors Nichols, Thompson and Holdridge and a Captain from each of the Brigades on the Ground will constitute the Court—All Evidences and Persons concerned to attend.
          Nixon’s, Parsons’s, and Huntington’s Brigades to hold themselves in readiness to march at a moment’s Warning.
          Ensign Richard Fullerton of the 3rd Pennsylvania Regiment is appointed Adjutant to the same from the 1st of July last.
        